Citation Nr: 0532394	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-43 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation for the disability.  The veteran, who had active 
service from May 1952 through May 1956, expressed 
disagreement with the decision in February 2004, and appealed 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
  
2.  The evidence of record indicates that the veteran's 
hearing is no worse than Level II bilaterally.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in April 2004.  This letter, 
provided to the veteran prior to the decision on appeal, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to the claim.  

Thereafter, the veteran received the June 2004 rating 
decision and the October 2004 Statement of the Case.  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his 
noncompensable disability rating was continued.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the RO afforded the veteran a VA examination in 
order to assess the current severity of the veteran's hearing 
loss.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence, Law and Analysis 

The veteran underwent an audiological examination at a VA 
Medical Center (VAMC) in December 2002.  Following 
examination, the examiner reported that the veteran's 
puretone threshold averages were 50 decibels in the right ear 
and 52.5 decibels in the left ear.  Speech discrimination was 
90 percent in the right ear, and 88 percent in the left ear. 

In a rating decision dated in March 2003, service connection 
for bilateral hearing loss was granted and assigned a 
noncompensable evaluation.  However, in February 2004, and 
within one year of the notice of that determination, the 
veteran requested that his hearing loss be reevaluated on the 
basis that his disability had gotten worse.  The Board has 
construed this statement as a notice of disagreement with the 
March 2003 rating decision.  

The veteran submitted private medical records dated in March 
2004 that stated that the veteran's ears were totally 
impacted with cerumen.  The private medical records 
additionally contained a hearing evaluation report chart 
dated in January 2004; however, the report did not provide a 
numerical interpretation of the audiometric chart.  

The veteran was afforded a VA examination in April 2004.  At 
that time, the examiner reported that the veteran's puretone 
average hearing threshold in the right ear was 49 decibels 
and the average hearing threshold in the left ear was 54 
decibels.  Word discrimination scores using the Maryland CNC 
word list were 92 percent bilaterally.  

In a rating decision dated in June 2004, the veteran's 
noncompensable disability rating for bilateral hearing loss 
was continued.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
veteran timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC), and the average hearing threshold, as measured by 
puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 Hertz.  The rating schedule establishes 11 
auditory acuity Levels, designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CN) and puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  See 38 
C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).   The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's bilateral hearing 
loss.  On VA examination in December 2002, the puretone 
average hearing threshold in the right ear was 50 decibels 
and the puretone average hearing threshold in the left ear 
was 52.5 decibels.  Word discrimination scores were reported 
as 90 percent in the right ear and 88 percent in the left 
ear.  According to Table VI of the Schedule for Rating 
Disabilities, the veteran's right and left ears would be 
designated each as Roman numeral II since they have 
discrimination ranges of 50 - 57 decibels with speech 
discrimination scores of 84 - 90.  See 38 C.F.R. § 4.85, 
Table VI.  Utilizing these designations under Diagnostic Code 
6100, the percentage evaluation assigned for the veteran's 
hearing impairment would remain at zero or noncompensable.    

Further, the veteran's April 2004 audiometric examination 
revealed puretone threshold averages of 49 decibels for the 
right ear and 54 decibels for the left ear.  Speech 
recognition scores were reported as 92 percent in each ear.  
According to Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 42 - 
49 decibels with speech discriminations scores between 92 - 
100 result in a numeric designation of Roman numeral I for 
hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  
Percentages of discrimination ranging from 50 - 57 decibels 
with speech discriminations scores of 92 - 100 also result in 
a numeric designation of Roman numeral I for hearing 
impairment.  As such, the veteran's right and left ears are 
calculated to fall under Roman numeral I for purposes of 
determining a percentage evaluation for hearing impairment 
under Diagnostic Code 6100 (Table VII), which ultimately 
results in a noncompensable evaluation assigned for the 
veteran's hearing impairment.  

Based upon these audiological examinations, the Board finds 
that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  In making this determination, the Board has considered 
the veteran's February 2004 and December 2004 statements 
asserting that he believes that his hearing loss warrants an 
increased evaluation and that it has become more difficult 
for him to understand what people say.  The Board has no 
reason to doubt the veteran's statements.  It is clear from 
the evidence of record that he experiences hearing loss; 
however, the objective medical evidence has not shown that 
his service-connected hearing loss has increased to a level 
greater than that encompassed by a noncompensable rating 
under the provisions of 38 C.F.R. § 4.85.  

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.  The veteran's contentions alone cannot establish 
entitlement to a compensable evaluation for defective hearing 
because disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule.  See 
Lendenmann v. Principi, 3 Vet. App. at 349.  Here, a 
mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  
Thus, the veteran's claim for a compensable rating for 
hearing loss is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  There 
has been no showing by the veteran that his hearing loss 
disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


